 

 

 

Case 1:19-mr-01009-BPB Document1 Filed 08/22/19 Page 1 of 7

w¥ILED

AO 106 (Rev. 01/09) Application for a Search Warrant UNITED STATES DISTRICT COURT
ALBUGUERNGUE, NEV MEXICO

UNITED STATE |
for the fF ;

District of New Mexico MITGHELL R. ELFERS

CLERK
Case No. ja Me 1004

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address}
Elijah ORTIZ
Date of Birth: XX/XX/1970
SSN: XXX-XX-3401

Nee Nee Ne ee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the __ District of New Mexico (identify the person or describe property to

be searched and give its location): See Attachment A

 

 

The person or property to be searched, described above, is believed to conceal fidentify the person or describe the
property to be seized): See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

a evidence of a crime;

© contraband, fruits of crime, or other items illegally possessed;

© property designed for use, intended for use, or used in committing a crime;
(J a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of 18  US.C.§ —922(G)(1) __, and the application is based on these
facts: See Attached Affidavit

om Continued on the attached sheet.

(J Delayed notice of _ days (give exact ending date ifmore than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached shept-

ra

baal .
(_ Mopplicant 's. signature

Kacy Ramos, Task Force Officer
Printed name and title

Sworn to before me and signed in my presence.

Date: OF: 2 2: 20/9 ,
la Judgé's signature
City and state: Albuquerque, NM b 1A u/ ee 4 e let

re ma and ue

    

 
 

1.

 

Case 1:19-mr-01009-BPB Document1 Filed 08/22/19 Page 2 of 7

AFFIDAVIT FOR SEARCH WARRANT

I, Kacy Ramos, a Task Force Officer with the Bureau of Alcohol, Tobacco, Firearms, and
Explosives (ATF), being duly sworn, deposes and states:

Iam a Task Force Officer with the Bureau of Alcohol, Tobacco, Firearms, and
Explosives (ATF). I have been a member of the ATF Task Force since January of 2018.
I am an investigative, or law enforcement officer of the United States within the meaning
of Title 18, United States Code, Section 2510 (7), in that I am an officer of the United
States who is empowered by law to conduct investigations and make arrests for the
offenses enumerated in Title 18 and 26, United States Code.

Iam a certified Law Enforcement Officer in the State of New Mexico and have been so
for over eleven years. I attended and graduated an accredited law enforcement academy
within the State of New Mexico. My training and experience has involved, among other
things: (1) the debriefing of defendants, witnesses and informants, as well as others who
have knowledge of the purchase, possession, distribution, and transportation of firearms
and of the laundering and concealment of proceeds of firearms and drug trafficking; (2)
surveillance; (3) analysis and processing of documentary, electronic, and physical
evidence; (4) the legal and illegal purchase of firearms; (5) the execution of arrest and
search warrants seeking firearms and narcotics (6) and firearms trafficking.

The statements contained in this affidavit are based, in part, on information provided by
Special Agents and/or Task Force Officers of the ATF and other law enforcement
officers, and on my background and experience as a Task Force Officer of the ATF.

This affidavit is intended to show only that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.

IDENTIFICATION OF THE INDIVIDUAL TO BE SEARCHED

The individual to be searched is Elijah ORTIZ, with a date of birth of XX/XX/1970 and a
Social Security Number of XXX-XX-3401. He is further described as a Hispanic
American male, approximately 5°10” tall and 240 pounds in weight.

The applied-for warrant would authorize the taking of buccal cells from Elijah ORTIZ
with the use of oral swabs, which would then be forwarded to a law enforcement forensic
laboratory for DNA analysis.

PROBABLE CAUSE

On August 2", 2019 TFO Ramos learned of the arrest of Elijah ORTIZ by the
Albuquerque Police Department in the city of Albuquerque. It should be noted that
during the course of this investigation it was discovered that Elijah Ortiz’s is
formerly known as Gustavo AZCUENAGA. TFO Ramos located a civil
proceeding (CV2013-3520) in which ACUENAGA successfully petitioned the
Second Judicial District Court of New Mexico to change his name from Gustavo
AZCUENAGA to Elijah ORTIZ.

 
10.

11.

12.

13.

 

Case 1:19-mr-01009-BPB Document1 Filed 08/22/19 Page 3 of 7

Based upon reading the police reports TFO Ramos learned that Albuquerque
Police Field Services Bureau Officers were dispatched to 8500 Bluewater Rd NW,
Albuquerque, NM 87121 regarding one employee threatening another employee
with a firearm.

Officers arrived and made contact with ORTIZ who had been accused by another
employee of brandishing a firearm during verbal dispute.

ORTIZ acknowledged that he lift his shirt to infer that he had a gun, but denied
that he actually possessed a gun. ORTIZ submitted to a pat down and no weapon
was located. Officers also checked ORTIZ’s work locker and no weapon was
located. ORTIZ told officers he was as convicted felon and barred from possessing
a firearm.

Officers made contact with Jerod Brunelle who explained that ORTIZ brandished a
firearm, which was on his hip, when the two parties were involved in a verbal

argument. Jerod described the firearm as black, and as being inside a holster on the
right hip of ORTIZ.

Officers contacted James Sierra who was observed speaking with ORTIZ after the
incident occurred. While speaking with officers Sierra denied that he took
possession of the gun from ORTIZ and said he took the bus to work and therefore
had no vehicle.

Officers checked surveillance video which showed James walking to a truck in the
parking lot of the business shortly after the incident occurred. James was
confronted with the information and eventually admitted that he received a gun
from ORTIZ, which he placed in his vehicle.

James said ORTIZ approached him and handed him the gun and made a statement
about Jerod. James then put the gun in his vehicle. James gave officers permission
to retrieve the firearm which was located underneath the driver’s seat.

The firearm in question was identified by officers as a black Glock handgun with a
holster, two magazines, and 9mm ammunition.

ORTIZ was confronted with this information after which he requested and attorney
and refused to speak with officers. ORTIZ was placed under arrest by officers and
booked on local state charges.

Upon investigation TFO Ramos learned that ORTIZ, under the name of Gustavo
AZCUENAGA, has been convicted of felonies in the following causes: D-202-
1994-00836 (Trafficking Controlled Substances) out of the Second Judicial District
Court of New Mexico; D-202-CR-200301602 (Tampering with Evidence) out of
the Second Judicial District Court of New Mexico; D-202-CR-2004-00340
 

14.

15.

16.

 

Case 1:19-mr-01009-BPB Document1 Filed 08/22/19 Page 4 of 7

(Homicide by Vehicle) out of the Second Judicial District Court of New Mexico;
D-202-CR-2008-05901 (Aggravated Battery with Deadly Weapon/Great Bodily
Harm) out of the Second Judicial District Court of New Mexico: 95CR:00583
(Racketeering, Conspiracy to Distribute Cocaine and Phencycladine) out of the
United District Court in the State of New Mexico.

TECHNICAL TERMS

Based on my training and experience, your affiant used the following technical terms to
convey the following meanings:

a. DNA (deoxyribonucleic acid) carries design information between generations,
and thus accounts for inherited biological traits (phenotypes). At conception, a
father's sperm injects a set of DNA molecules into a mother's egg, which already
contains a nearly matching set. Those molecules contain the designs for all the
material components their child needs for growth, development, and daily living.

b. Buccal: pertaining to the inside of the cheek, the surface of a tooth, or the gum
beside the cheek.

Based on my training, experience, research, and from consulting with individuals
employed by forensic laboratories, it is common for individuals to transfer biological
materials containing their specific DNA on the objects handled by those individuals.

CONCLUSION

I submit that this affidavit supports probable cause for a search warrant authorizing the
collection of buccal cells for forensic analysis from Gustavo ORTIZ to determine specific
DNA for comparison with specific DNA recovered from the above described items and
potentially other recovered evidence for use as evidence in court.
 

Case 1:19-mr-01009-BPB Document1 Filed 08/22/19 Page 5 of 7

Respectfully submitted,

 

ATF

Subscribed and sworn to before me
on August 22nd92019:

je

(Yo

UNITED STATES MAGISTRATE JUDGE
Te
Case 1:19-mr-01009-BPB Document1 Filed 08/22/19 Page 6 of 7

Attachment A
DESCRIPTION OF PERSON TO BE SEARCHED

een, SS

The person known as Elijah ORTIZ, Date of Birth: XX/XX/1970, SSN: XXX-XX-3401

See below picture

 

 

 

 

 

 

 
 

 

Case 1:19-mr-01009-BPB Document1 Filed 08/22/19 Page 7 of 7

Attachment B
DESCRIPTION OF EVIDENCE TO BE SEARCHED FOR AND SEIZED

DNA evidence from Elijah ORTIZ to wit; Buccal cell swabs, sufficient for DNA analysis,
which would be material evidence in a criminal prosecution.

 
